Beck, J.
1. This ease was brought under the trader’s act of 1881 (Civil Code, §2716). As'has been frequently ruled, this act is to be construed strictly; and to entitle creditors to the relief provided for therein, it must appear that the debtor was engaged in business as a trader at the time of the filing of the petition. Mercer v. Houston Guano Co., 95 Ga. 359.
2. It appearing, from the evidence, that the defendant, at the time of the filing of the plaintiff’s petition, had ceased to be a trader, the judge properly refused to grant an injunction and appoint a receiver.

Judgment affirmed.


Fish, G. J., absent. The other Justices concur.